Citation Nr: 0621807	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus with 
right foot abrasion.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of lipoma 
excision, to include pain and scarring.

6.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

7.  Entitlement to a compensable rating for a left knee scar. 

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1953 and from February 1953 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although back pain and scarring as 
residuals of lipoma excision were developed as separate 
issues for appellate review, the Board finds these matters 
are more appropriately addressed as a single issue.

The Board notes that additional evidence was added to the 
record subsequent to the issuance of the statements of the 
case in July 2004 and January 2005.  A review of the record, 
however, indicates these additional statements are either 
duplicative or cumulative of evidence previously considered 
by the RO and that a remand for further RO consideration is 
not warranted.  

The Board also notes that in an April 2003 rating decision 
the RO denied the veteran's claim for entitlement to a 
compensable rating for a left knee scar.  In correspondence 
received in March 2004 the veteran expressed disagreement 
with the denial of this claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that where the Board finds a notice of disagreement has 
been submitted regarding a matter which has not been 
addressed in a statement of the case, the issue should be 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The available record does not indicate a 
statement of the case has been issued as to this matter; 
therefore, it must be remanded for appropriate development.  

The issues of entitlement to service connection for residuals 
of lipoma excision, to include pain and scarring, and 
hypertension and entitlement to a compensable rating for a 
left knee scar are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show pes planus or foot 
abrasion were present during active service; competent 
evidence was not submitted demonstrating a present diagnosis 
of pes planus related to an established event, injury, or 
disease related to service.

3.  The evidence of record does not show benign prostatic 
hypertrophy was present during active service; competent 
evidence was not submitted demonstrating a present diagnosis 
of benign prostatic hypertrophy related to an established 
event, injury, or disease related to service.

4.  The evidence of record does not show PTSD or depression 
were present during active service; competent evidence was 
not submitted demonstrating a present diagnosis of PTSD and 
depression related to an established event, injury, or 
disease related to service. 

5.  The evidence demonstrates the veteran's service-connected 
left knee arthritis is presently manifested by X-ray evidence 
of arthritis with some limitation of leg motion, without 
evidence of flexion limited to 45 degrees or extension 
limited by 10 degrees including as a result of pain or 
functional loss.




CONCLUSIONS OF LAW

1.  Pes planus with right foot abrasion was not incurred in 
or aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  PTSD and depression were not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in December 
2003, April 2004, and June 2004.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any failure of VA to notify the veteran of the duty to 
notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

While VCAA duty to assist requires that VA make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim, in the case of records requested to 
corroborate a claimed stressful event in service the claimant 
must provide information sufficient for the records custodian 
to conduct a search.  38 C.F.R. § 3.159(c)(2).  In this case, 
the veteran reported he was unable to provide any specific 
information concerning his claimed stressors.  Although he 
has also asserted his belief that he is entitled to service 
connection, he has provided no information as to how his 
claimed pes planus with right foot abrasion, benign prostatic 
hypertrophy, and depression might be related to an 
established event (other than Agent Orange exposure), injury, 
or disease in service.  In the absence of any credible 
supporting evidence indicating an event, injury, or disease 
during active service, the Board finds there is no reasonable 
possibility that additional medical opinions would be of 
sufficient probative value to substantiate these claims.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant. 

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Prostate 
cancer is an identified disease for presumptive service 
connection purposes if the disorder became manifest to a 
degree of 10 percent at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Under the authority granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not applicable 
unless a specific disease is enumerated by regulation.  See 
61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232, 59,236-37 
(1999); 68 Fed. Reg. 27,630 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaints, treatment, or diagnoses for benign prostatic 
hypertrophy, PTSD, or depression.  An April 1959 service 
department physical examination noted the presence of 
asymptomatic pes planus, 3rd degree.  No further mention of 
the pes planus was noted in the remaining service medical 
records.  In September 1966, the veteran was treated with 
warm soaks for a right foot abrasion/blisters.  No additional 
treatment was noted.  Upon retirement examination in December 
1970, the veteran's prostate was within normal limits.  An 
August 1971 retirement examination revealed normal anus, 
feet, and psychiatric evaluations.  

Records show the veteran served in the Republic of Vietnam 
from September 1969 to September 1970 and that his principal 
duty was mess steward.  There are no reports, awards, or 
medals indicative of combat.  

In statements in support of his claims the veteran, in 
essence, asserted that he had pes planus that began during 
service and that his benign prostatic hypertrophy was due to 
Agent Orange exposure during service in Vietnam.  He stated 
he had PTSD and depression as a result of stressors during 
service in Vietnam, including acts of war, witnessing people 
being killed (a general and a friend by gunshot and a 
friendly fire incident), bomb threats, bomb attacks, and the 
fear of not returning home.  He reported he was unable to 
recall the dates any of these events occurred or the names of 
any of the persons killed.  In statements in support of the 
veteran's claims dated in March 2005 the veteran's spouse and 
daughter, in essence, recalled that after he returned from 
Vietnam was depressed and drank excessively.  

A VA medical examination was performed in November 1971.  The 
report made no reference to pes planus, a right foot 
abrasion, a psychiatric disorder, or a prostate disorder. 

Medical treatment records include diagnoses of paresthesia of 
the feet, benign prostatic hypertrophy, and dementia.  A 
December 2002 VA Agent Orange examination noted the veteran 
reported his benign prostatic hypertrophy was first 
discovered approximately 10 years earlier.  The diagnoses 
included benign prostatic hypertrophy without opinion as to 
etiology.  VA examination in April 2003 found the veteran's 
worsening symptoms of lower extremity numbness was not 
related to his service-connected knee injury.  A November 
2003 report noted dementia was the most likely psychiatric 
diagnoses.  

Also of record are private treatment records, with notations 
beginning in 1987.  While diagnoses include BPH, the records 
do not relate this disorder to service.  

There is no competent evidence of record demonstrating a 
present diagnosis of pes planus, PTSD, or depression nor are 
there any opinions relating these disorders or BPH to any 
established event, injury, or disease related to service. 

While the veteran and his family members may sincerely 
believe he has pes planus with right foot abrasion, BPH, 
PTSD, and depression as a result of service, they are not 
licensed medical practitioners and are not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, service medical records show the veteran 
sustained injuries to the left knee when he slipped and fell 
in January 1966.  Reports show he was treated for an infected 
laceration to the left knee, but that there was no major 
injury or artery involvement.  The veteran's August 1971 
retirement examination revealed a normal clinical evaluation 
of the lower extremities.  

In statements in support of the claim for an increased rating 
the veteran and his spouse and daughter noted he had problems 
with knee pain.  VA records also show the veteran is rated 
separately for a left knee scar and that this matter has not 
been properly developed for appellate review.

VA examination in April 2003 noted the veteran complained of 
left knee pain, but denied any swelling, locking, or giving 
out.  Range of motion studies were from 5 to 130 degrees with 
pain at 130 degrees.  The knee was stable to anterior and 
posterior drawer, varus and valgus stress, and Lachman's 
testing.  There was mild joint line tenderness, but no 
evidence of effusion.  The diagnoses included left knee 
arthritis.  It was noted the veteran's aching knee pain was 
as likely as not related to his previous knee injury.  

On examination in May 2004 the veteran complained of 
increased pain and limping and decreased endurance.  He 
reported occasional sharp pains to the left knee and stated 
it occasionally gave way due to weakness if he stepped 
wrongly.  He described his pain as daily and worse in the 
mornings and after walking more than a mile.  He claimed he 
had difficulty working in his garden because it required him 
to kneel and stand for prolonged periods of time.  The 
examiner noted there was no evidence of obvious effusion, 
warmth, or erythema.  There was joint line tenderness 
minimally to the medial aspect and he was somewhat tender 
over the area of the pes anserine bursa.  There was no 
ligamentous instability, but McMurray's testing was positive 
with internal rotation on the left.  There was no evidence of 
thigh wasting.  A very slight antalgic gait favoring the left 
knee was noted.  

The examiner noted range of motion was from 0 to 130 degrees 
with pain at approximately 120 degrees.  X-rays revealed 
bilateral medial compartment narrowing, more significant on 
the left than right.  The diagnoses included degenerative 
multi-compartmental left knee arthritis without apparent 
range of motion impairment.  It was noted, however, that 
during periods of exacerbation or after repetitive use he 
would be expected to have an additional 10 percent decrease 
in endurance and range of motion.

Based upon the evidence of record, the Board finds the 
veteran's service-connected left knee arthritis is presently 
manifested by X-ray evidence of arthritis with some 
limitation of leg motion.  There is no evidence of flexion 
limited to 45 degrees or extension limited by 10 degrees, 
including as a result of pain or functional loss, nor 
objective evidence of recurrent subluxation, lateral 
instability, or frequent episodes of locking, pain, and 
effusion into the joint.  Therefore, entitlement to higher or 
separate ratings in excess of 10 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The preponderance of the evidence is 
against the claim for an increased rating.


ORDER

Entitlement to service connection for pes planus with right 
foot abrasion is denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to service connection for PTSD and depression is 
denied.

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board notes that the evidence of record 
shows the veteran underwent excision of a lipoma in the right 
scapula region in February 1964.  Reports indicate he was 
hospitalized for two days and had temporarily restricted duty 
for one week.  A December 1970 separation examination 
revealed a scar to the left shoulder.  The veteran asserts 
that he has present pain and scarring as a result of his 
lipoma excision.  Upon retirement examination in December 
1970 the veteran's blood pressure was recorded as 140/84.  In 
a January 1971 report he noted a medical history of high or 
low blood pressure, but the examiner found no indication of 
any present disorder.  An August 1971 retirement examination 
revealed normal clinical heart and vascular system 
evaluations.  VA examination in November 1971, approximately 
three months after his retirement from active service, 
revealed an electrocardiogram abnormality of undetermined 
etiology and blood pressure findings of 150/100 and 140/90.  
As the veteran's lipoma excision and elevated blood pressure 
readings are established events occurring during and 
immediately after active service and have not been addressed 
by VA compensation examination, the Board finds additional 
development is required prior to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the April 2003 rating decision 
denying entitlement to a compensable rating for a left knee 
scar, the Board finds additional development of this issue is 
also required.  Manlincon, 12 Vet. App. 238.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to a compensable rating for a 
left knee scar.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review he must submit a substantive 
appeal.  The requisite period of time for 
a response should be allowed.

2.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The veteran should be scheduled for  
appropriate examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has (a) any 
present back pain or scarring as a result 
of his lipoma excision during active 
service or (b) hypertension that was 
either incurred during service or 
manifest to the extent that it required 
continuous medication for control within 
the first post-service year.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


